 



Exhibit 10.1
VIASAT, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
THE THIRD AMENDED AND RESTATED 1996 EQUITY PARTICIPATION PLAN

 

     
 
   
Grant: _________ shares of Restricted Stock Units
  Name:
 
   
Grant Date:
  Signature:

 
1. Grant. Effective on the Grant Date, you have been granted the number of
shares indicated above of Restricted Stock Units (the “RSU”), providing you the
entitlement to receive Common Stock of ViaSat, Inc., a Delaware corporation (the
“Company”), as the RSU vests, in accordance with the provisions of this
Agreement and the provisions of the Third Amended and Restated 1996 Equity
Participation Plan of ViaSat, Inc. (the “Plan”). Restricted Stock Units are
defined as “Deferred Stock” in the Plan.
2. Forfeiture Upon Termination. Until vested, the RSU shall be subject to
forfeiture in the event of the termination of your employment or service with
the Company and all of its Subsidiaries for any reason, whether such termination
is occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Employment”).
3. Transferability. Until vested, the RSU or any right or interest therein is
not transferable except by will or the laws of descent and distribution. Until
Common Stock is issued upon settlement of the RSU, you will not be deemed for
any purpose to be, or have rights as, a Company shareholder by virtue of this
Award. You are not entitled to vote any shares of Common Stock by virtue of this
award.
4. Vesting. The RSU will vest and no longer be subject to the restrictions of
and forfeiture under this Agreement in one-fourth (1/4th or 25%) increments on
each anniversary of the Grant Date. Notwithstanding the foregoing, the RSU shall
be fully vested upon your Termination of Employment by reason of death or
permanent disability. “Permanent disability” means that you are unable to
perform your duties by reason of any medically determined physical or mental
impairment which can be expected to result in death or which has lasted or is
expected to last for a continuous period of at least 12 months, as reasonably
determined by the Compensation and Human Resources Committee of the Board (the
“Committee”) in their discretion.
5. Payment After Vesting. Upon vesting in the RSU, you will be issued shares of
Common Stock equal to the number of vested shares, in settlement of the RSU
(subject to the withholding requirements described in paragraph 6 below, as
applicable).
6. Withholding. The Company has the authority to deduct or withhold, or require
you to remit to the Company, an amount sufficient to satisfy applicable Federal,
state, local and foreign taxes (including any FICA obligation) required by law
to be withheld with respect to any taxable event arising from the receipt of the
shares of Common Stock upon settlement of the RSU. At any time not less than
five (5) business days before any such tax withholding obligation arises, you
may satisfy your tax obligation, in whole or in part, by either: (i) electing to
have the Company withhold cash payable or shares otherwise to be delivered with
a Fair Market Value equal to the minimum amount of the tax withholding
obligation, or (ii) paying the amount of the tax withholding obligation directly
to the Company in cash. Unless you choose to satisfy your tax withholding
obligation in accordance with subsection (ii) above, your tax withholding
obligation will be automatically satisfied in accordance with subsection
(i) above. The Committee or the Board will have the right to disapprove an
election to pay

 



--------------------------------------------------------------------------------



 



your tax withholding obligation under subsection (ii) in its sole discretion. In
the event your tax withholding obligation will be satisfied under subsection
(i) above, then the Company, upon approval of the Committee or the Board, may
elect (in lieu of withholding shares) to instruct any brokerage firm determined
acceptable to the Company for such purpose to sell on your behalf a whole number
of shares from those shares of the RSU issuable to you as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy your tax
withholding obligation. Your acceptance of this RSU award constitutes your
instruction and authorization to the Company and such brokerage firm to complete
the transactions described in the previous sentence, as applicable. Such shares
will be sold on the day the tax withholding obligation arises (e.g., a vest
date) or as soon thereafter as practicable. The shares may be sold as part of a
block trade with other participants of the Plan in which all participants
receive an average price. You will be responsible for all broker’s fees and
other costs of sale, and you agree to indemnify and hold the Company harmless
from any losses, costs, damages, or expenses relating to any such sale. To the
extent the proceeds of such sale exceed your tax withholding obligation, the
Company agrees to pay such excess in cash to you as soon as practicable. You
acknowledge that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy your tax withholding obligation. The Company
may refuse to issue any Common Stock under your RSU award to you until your tax
withholding obligations are satisfied. To the maximum extent permitted by law,
the Company has the right to retain without notice from shares issuable under
the RSU award or from salary payable to you, shares or cash having a value
sufficient to satisfy your tax withholding obligation.
7. No Effect on Employment. Nothing in the Plan or this Agreement shall be
interpreted to interfere with or limit in any way the right of the Company or
any Subsidiary to terminate your employment or services at any time, nor confer
upon you the right to continue in the employ or service of the Company or any
Subsidiary.
8. Plan Governs. This RSU Award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of RSU under the Plan is a one-time benefit and does not create
any contractual or other right to receive an award of RSU or benefits in lieu of
RSU in the future. Future awards of RSU, if any, will be at the sole discretion
of the Company, including, but not limited to, the timing of the award, the
number of shares and vesting provisions. By execution of this Agreement, you
consent to the provisions of the Plan and this Agreement. Defined terms used
herein shall have the meaning set forth in the Plan, unless otherwise defined
herein.
VIASAT, INC.

         
By:
       
 
       
 
       
Its:
       
 
       

2